Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on November 09, 2021 is acknowledged. 
                                              Status of the Application
2. Claims 13, 15-20 and 22 are pending under examination. Claims 1-12, 14, and 21 were canceled. The Applicant’s arguments and the amendment have been fully considered and found unpersuasive for the following regions.
Response to Arguments:
3.  The rejection of claims 17-20 under 35 USC 102(b) as being anticipated by Kung et al. has been withdrawn in view of the amendment.
4.  The rejection of claims 23, 15-20 and 22 under 35 USC 103(a) as being unpatentable over O’Riordan in view of Barnett et al. has been withdrawn in view of the amendment.
5.  The rejection of claims 13, 15-20 and 22 under obviousness type of double patenting over the claims in the patent US 8,728,800 in view of Gusrguis et al. has been withdrawn in view of the amendment.
                          New Rejections necessitated by the Amendment
Nonstatutory Double Patenting
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
      Claims 13, 15-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13 of U.S. Patent No. 8,728,800 (‘hereafter ’800)  in view of Einar et al. (WO 2004/10629). 
Although the conflicting claims are not identical they are not patentably distinct from each other because the instant claims 13, 15-20 and 22 are generic to claims 5-13 of the patent ‘800 or instant claims 13, 15-20 and 22 are obvious over the claims 5-13 in the patent ‘800 and are within the comprising membrane, reagent for cell lysis and a cleavage agent, nuclease, non-nucleic acid analyte (protein) of a whole blood sample, first binding agent, labeled second binding agent are within the scope of the claims in the patent ‘800. The only obvious variation is that the claims in the patent do not disclose immobilized specific binding agent that is specific for said non-nucleic acid analyte of the whole blood sample and a second labeled binding agent.
         Einar et al. teach an assay device and a kit composition comprising:  at least one membrane of pore size no greater than 10 um, wherein said membrane comprises an immobilized first specific binding agent for a non-nucleic acid analyte (protein) in a sample (blood sample) and a labeled second binding agent that specifically binds to the first binding agent (page 2, line 28-37, page 3, line 1-10, page 6, line 2-37, page 7, line 1-37, page 8, line 1-16).
       Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to combine the device and kit for assaying a . 
Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


s 17-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Einar et al. (WO 2004/106929).
 Einar et al. teach a kit comprisng said device of claim 17, 19, comprising a porous membrane comprising cellulose membrane, wherein said membrane comprises an immobilized specific binding agent (an antibody) that is specific for a non-nucleic acid analyte (protein) of a whole blood sample, wherein said cellulose membrane have pore size of no more than 10 um, at least one chemical means for nucleic acid cleavage; an assay device comprising the membrane to accept a cell containing body fluid, wherein the kit further comprises a second biding antibody specific for the non-nucleic acid analyte which is conjugated to a signal generating moiety (label) (page 17-18, claim 9, page, 8, line 1-13, page 9, line 30-34, page 1, line 8-27, page 2, line 1-2; page 6 line 14-28, line 35-37, page 7, line 1-18 indicating first specific binding agent immobilized on a porous membrane having pore size no more than 10 um, a sample pre-treating agent (chemical agent) and a second antibody labeled with a label).
     With reference to claims 18, 20, Einar et al. teach that the kit comprises a reagent for assay of a component or potential component of a sample (page 6, line 2-28, page 9, line 4-25). For all the above the claims are anticipated.
                                                      Conclusion
                       No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto .gov/ patents/ 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637